Exhibit 10.04


ESCROW AGREEMENT
FOR PLEDGE OF MEMBERSHIP INTEREST



This ESCROW AGREEMENT FOR PLEDGE OF MEMBERSHIP INTEREST(“Escrow Agreement”),
dated as of this 20thday of July 2012, is by and between APCLARK, LLC, a
Delaware limited liability company whose mailing address is 800 Bering, Suite
250, Houston, Texas 77057(“APCLARK”), BLACKSANDS PETROLEUM, INC., a Nevada
corporation, as holder of certain membership interestsinAPCLARK,whose mailing
address is 800 Bering, Suite 250, Houston, Texas 77057(“BSPI”), KP-RAHR VENTURE
III, LLC, a Texas limited liability companywhose mailing address is 940 Gemini
Street, Suite 200, Houston, Texas 77058(“KP-RAHR”);and THE STRONG FIRM P.C., a
Texas professional corporation whose permanent mailing address is 10003 Woodloch
Forest Drive, Suite 210, The Woodlands, Texas 77380 (“Escrow Agent”).



RECITALS:


A.           Under that certainContribution Agreement (“Contribution
Agreement”),Company Agreement(“Company Agreement”),and Pledge Agreement
(“Pledge”), all of which are of even date herewith, BSPI has granted to KP-RAHR
a security interest in its membership interest in APCLARK (“Membership
Interest”); and


B.           Pursuant to the Contribution Agreement, the Company Agreement,and
the Pledge,certificates evidencing the Membership Interest are to be placed in
escrow.


TERMS:


NOW THEREFORE, in exchange of the mutual promises contained herein and for other
good and valuable consideration, the parties agree as follows:


SECTION 1.  ESCROWED CERTIFICATES


Upon execution of this Escrow Agreement, BSPIshall have delivered to the Escrow
Agent membership interest certificates of APCLARK No. __through ___,equal to the
total amount of all of the Membership Interest held by BSPI in APCLARK,
(“Escrowed Certificates”), together with a membership interest power endorsed in
blank and evidencing all of BSPI’s ownership interest in APCLARK. The Escrowed
Certificates will be held by the Escrow Agent subject to the terms and
conditions of this Escrow Agreement.


SECTION 2.  SECURITY


Subject to terms of this Escrow Agreement, the Escrow Agent will hold the
Escrowed Certificates as agent for APCLARK, creating a perfected security
interest in the Membership Interest on behalf ofKP-RAHR securing the faithful
performance of BSPI’s obligations pursuant to the Contribution Agreement,
Company Agreement and the Pledge.


SECTION 3.  TERM OF ESCROW


This Escrow Agreement will commence on delivery of the Escrowed Certificates to
the Escrow Agent, and will terminate on final distribution of the Escrowed
Certificates by the Escrow Agent pursuant to this Escrow Agreement.
 
Page 1 of 5 - Escrow Agreement
 
 

--------------------------------------------------------------------------------

 


SECTION 4.  RELEASE OF ESCROWED CERTIFICATES


Upon full and complete payment of all preferred returns, return of KP-RARH’s
capital commitment, conversion of KP-RAHR’s membership interest in APCLARK, and
faithful performance of all the obligations of BSPI pursuant to the Contribution
Agreement and in accordance with the Pledge being confirmed by KP-RAHR, the
Escrow Agent shall release the corresponding Escrowed Certificate associated
with such payment to BSPI.
 
SECTION 5.  ESCROW AGENT’S LIMITED DUTIES


In consideration of the Escrow Agent’s acceptance of this Escrow Agreement, the
BSPI and APCLARK agree as follows:


(a)  The Escrow Agent’s obligations and duties in connection with this Escrow
Agreement are confined to those specifically enumerated in this Escrow
Agreement;


(b)  The Escrow Agent will not be liable or responsible in any manner for the
sufficiency, correctness, genuineness, or validity of any instruments deposited
with the Escrow Agent, or with reference to the form of execution of the
instruments or the identity, authority, or rights of any person executing or
depositing the instruments;


(c)  The Escrow Agent is under no obligation to ascertain the terms or
conditions of any instruments or to comply in any respect with the terms of the
instruments; and


(d)  The Escrow Agent will not be liable for any loss that may occur by reason
of forgeries or false representations by others, resulting from the exercise of
the Escrow Agent’s discretion, or for any other reason, except for the Escrow
Agent’s gross negligence or willful misconduct.


(e)  In the event of any dispute with respect to the Escrowed Certificates,
Escrow Agent shall have the right at any time to deposit the Escrowed
Certificates with the clerk or registry of any federal or state court sitting in
Montgomery County, Texas.  Escrow Agent shall give written notice of such
deposit to the parties.


(f)  Escrow Agent may resign as Escrow Agent by giving three (3) days written
notice to the parties of its resignation.  Escrow Agent will then deliver the
Escrowed Certificates it is holding under the terms of this agreement in
accordance with the joint written instructions given it by BSPI and KP-RAHR.  If
no instructions are given to Escrow Agent within the stated time period, Escrow
Agent is authorized to deposit all the Escrowed Certificates with the clerk or
registry of any federal or state court sitting in Montgomery County, Texas.


(g)  The parties acknowledge that Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that Escrow Agent shall not be
deemed to be the agent of either of the parties by reason of this Agreement, and
that Escrow Agent shall not be liable to either of the parties for any act or
omission on its part unless taken or suffered in bad faith, in willful disregard
of this Agreement or involving gross negligence. The parties shall jointly and
severally indemnify and hold Escrow Agent harmless from and against all costs,
claims and expenses, including reasonable attorneys' fees, incurred in
connection with the performance of Escrow Agent's duties hereunder, except with
respect to actions or omissions taken or suffered by Escrow Agent in bad faith,
in willful disregard of this Agreement or involving gross negligence on the part
of Escrow Agent.
 
ESCROW AGREEMENT
(Page 2 of 5)
BLACKSANDS – KP-RAHR

 
 

--------------------------------------------------------------------------------

 


SECTION 6.  FEES OF ESCROW AGENT


APCLARK will pay the fees of the Escrow Agent at the Escrow Agent’s standard
billable rate for legal services. If the conditions of this Escrow Agreement are
not promptly fulfilled, if the Escrow Agent renders any requested service not
provided for in this Escrow Agreement, if there is any assignment of interest in
the subject matter of this Escrow Agreement or any modification of the Escrow
Agreement, if any controversy arises under the Escrow Agreement, or if the
Escrow Agent is made a party to or intervenes in any litigation pertaining to
this Escrow Agreement or its subject matter, the Escrow Agent will be reasonably
compensated for the extraordinary services and reimbursed for all costs and
expenses caused by the event.


SECTION 7.  MISCELLANEOUS PROVISIONS


(a)  This Escrow Agreement may be executed in multiple counterparts, and each
such counterpart shall be deemed as an original instrument upon execution of
this document.


(b)  Any notice, request, instruction, or other communication required or
permitted hereunder shall be deemed to be properly given when deposited in the
United States mail, postage prepaid, addressed to the address provided in the
opening sentence of this Escrow Agreement.  Any party may, by written notice to
the others, change their address.


(c)  This Escrow Agreement shall be construed and enforced in accordance with
the laws of the State of Texas.


(d)  Except with written consent of the other Parties hereto, the rights and
obligations under this Escrow Agreement are not assignable by any party to this
Escrow Agreement or their respective successors, assigns, heirs, or legal
representatives.


(e)  This Escrow Agreement, along with the exhibits hereto and the other
contemporaneous written agreements among the parties, represents the entire
agreement by and between the parties hereto, except as otherwise provided in
this Escrow Agreement, and it may not be amended or modified except by written
amendment duly executed by all parties to this Escrow Agreement.


(f)  In the event suit is brought (or arbitration instituted) or an attorney is
retained by any party to this Escrow Agreement to enforce the terms of this
Escrow Agreement, to collect any money due hereunder, or to collect money
damages for breach hereof, the prevailing party shall be entitled to recover, in
addition to any other remedy, reimbursement for reasonable attorney fees
(including fees on appeal), court costs, costs of investigation, and other
related expenses incurred in connection therewith.




[SIGNATUREPAGES TO FOLLOW]
 
 
 
 
ESCROW AGREEMENT
(Page 3 of 5)
BLACKSANDS – KP-RAHR

 
 

--------------------------------------------------------------------------------

 
 
[KP-RAHR SIGNATURE PAGE]


IN WITNESS WHEREOF, the parties have executed this Escrow Agreement in multiple
originals as of the date first above written.
 

  KP-RAHR VENTURE III, LLC:          
 
By:
/s/ Michael R. Keener     Name  Michael R. Keener     Title  Manager  

 
 
 
 
ESCROW AGREEMENT
(Page 4 of 5)
BLACKSANDS – KP-RAHR

 
 
 

--------------------------------------------------------------------------------

 


[BSPI AND APCLARK SIGNATURE PAGE]


IN WITNESS WHEREOF, the parties have executed this Escrow Agreement in multiple
originals as of the date first above written.
 

  BLACKSANDS PETROLEUM, INC.:          
 
By:
/s/ David Demarco     Name  David Demarco     Title President  

 

  APCLARK, LLC:          
 
By:
/s/ David Demarco     Name  David Demarco     Title  President  

 
 
ESCROW AGREEMENT
(Page 5 of 5)
BLACKSANDS – KP-RAHR

 
 
 

--------------------------------------------------------------------------------